Order granting the referee to sell in a mortgage foreclosure action an additional allowance of $145 over and above the amount of $100 allowed Mm in the judgment reversed on the law and the facts, without costs, and motion domed. Under the circumstances shown in tMs case, it was an abuse of discretion to make an additional allowance to the full amount authorized by statute. (Chisholm v. Hopson, 182 App. Div. 856, and Lichtenstein v. Globe Tile Co., Inc., 215 id. 828.) Lazansky, P. J., Young, Hagarty, Carswell and Davis, JJ., concur.